Citation Nr: 1313551	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  05-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as associated with participation in Project Shipboard Hazard and Defense (SHAD). 

2. Entitlement to service connection for bursitis of the left shoulder, to include as associated with participation in Project SHAD.

3. Entitlement to service connection for mucous retention cyst of the right maxillary sinus (sinus disorder), to include as associated with participation in Project SHAD.

4. Entitlement to service connection for pressure on the brain with headaches and dizzy spells, to include as associated with participation in Project SHAD.

5. Entitlement to service connection for residuals of asbestos exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to March 1966, and from February 1967 to January 1969.

This case comes before the Board of Veterans´ Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  In October 2004, the Veteran testified at an October 2004 hearing before a Decision Review Officer (DRO) at the New Orleans RO.  A transcript of the hearing is of record.  In July 2007, the Veteran testified before the undersigned at a Travel Board hearing held at the New Orleans RO.  The hearing transcript is associated with the claims folder.  Prior to that hearing, the Veteran revoked an existing power of attorney with the Veterans of Foreign Wars and is now represented by the American Legion. 

In October 2007 and September 2011, the Board remanded these matters for further development.  They now return for appellate review. 

A service connection claim for a left hand disorder was previously on appeal and remanded by the Board in September 2011.  This claim was subsequently granted in a November 2012 rating decision.  The Veteran has not appealed the effective date of service connection or the evaluation assigned this disorder.  Accordingly, this claim has been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Veteran submitted additional evidence in October 2012 that was not considered by the RO when it last adjudicated the claims on appeal in a November 2012 supplemental statement of the case (SSOC).  He did not submit a waiver of his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2012) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  However, the evidence is not pertinent to the issues adjudicated in this decision.  In this regard, the evidence includes a letter from the Veteran's private physician, M. Hill, M.D., stating that the Veteran's carcinoma of the lung and recently diagnosed pneumonia were associated with herbicide and other toxin exposure during active service.  The remaining evidence consists of private treatment records addressing the Veteran's lung cancer and other respiratory problems.  This evidence is not relevant to the claims adjudicated in this decision.  In this regard, service connection has already been established for the Veteran's lung cancer by way of a November 2012 rating decision, and the Board granted service connection for chronic obstructive pulmonary disease (COPD) in its September 2011 decision, which was effectuated by a September 2011 rating decision of the RO.  To the extent that the Veteran's pneumonia may be distinct from COPD or lung cancer, a claim for pneumonia is not before the Board.  Although residuals of asbestos exposure may result in the pulmonary disorder known as asbestosis, the Veteran has not claimed that his pneumonia is related to asbestos exposure or even specified a claimed disability related to such exposure.  Accordingly, this evidence is not pertinent to the claims adjudicated in this decision, and the Board may proceed with appellate review.  See id.

A review of the Virtual VA paperless claims processing system shows additional VA treatment records dating up to October 2012 which were considered by the AOJ.


FINDINGS OF FACT

1. The Veteran's DJD of the lumbar spine did not manifest during active military service or within one year of separation, and the preponderance of the evidence weighs against a relationship to chemical exposure from participating in Project SHAD or to any other disease, injury, or event during active service. 

2. The Veteran's bursitis of the left shoulder did not manifest during active military service, and the preponderance of the evidence weighs against a relationship to chemical exposure from participating in Project SHAD or to any other disease, injury, or event during active service.

3. The Veteran's mucous retention cyst of the right maxillary sinus did not manifest during active military service, and the preponderance of the evidence weighs against a relationship to chemical exposure from participating in Project SHAD or to any other disease, injury, or event during active service.

4. The Veteran's pressure on the brain with headaches and dizzy spells did not manifest during active military service, and the preponderance of the evidence weighs against a relationship to chemical exposure from participating in Project SHAD or to any other disease, injury, or event during active service.

5. The Veteran does not have any identified residuals of asbestos exposure. 



CONCLUSIONS OF LAW

1. DJD of the lumbar spine was not incurred in or aggravated by active service, and the criteria for presumptive service connection have not been satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2. Bursitis of the left shoulder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

3. A mucous retention cyst of the right maxillary sinus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4. Pressure on the brain with headaches and dizzy spells was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

5. The criteria for entitlement to service connection for residuals of asbestos exposure have not been satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through issuing a statement of the case or supplemental statement of the case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

A claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a May 2003 letter informed the Veteran of the elements that must be satisfied to establish entitlement to service connection, and also provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant evidence in support of his claims.  Further, in accordance with the Board's October 2007 remand directive, letters dated in November 2007 and April 2008 informed the Veteran of all five elements of service connection, including the degree of disability and effective date, gave examples of the types of evidence he could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence on his behalf.  Although these letters were not sent prior to initial adjudication of the Veteran's claims, the delay was harmless as the Veteran has had ample opportunity to respond with additional information and evidence before his claims were readjudicated in supplemental statements of the case (SSOC's) issued in August 2009 and November 2012.  See Mayfield, 499 F.3d at 1323 (Fed. Cir. 2007).  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 484. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been associated with the claims file to the extent possible.  He has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Thus, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.

Here, in accordance with the Board's October 2007 and September 2011 remand directives, relevant VA examinations were performed in November 2011, and medical nexus opinions were provided in November 2012 by a VA physician based on a review of the examination reports and previous evidence of record.  The VA examination reports and nexus opinions are adequate for the purpose of deciding these claims.  In this regard, the examiner reviewed the claims file and medical history, conducted an examination of the Veteran and recorded the clinical findings, and clear explanations were provided for the nexus opinions which are consistent with the credible evidence of record.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ) (citing  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The examiner also rendered opinions on whether the disabilities at issue may be related to service apart from the Veteran's presumed chemical exposure from participating in Project SHAD, as directed in the Board's remand directives.  There are no significant inconsistencies or ambiguities in the examination reports and nexus opinions, and the claimant has not challenged its adequacy or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  . 

Relevant VA examinations were also provided in August and September 2003, July 2008, and March and April 2009 in connection with these claims.  Any deficiencies in the examination reports were corrected in the November 2011 VA examination reports and November 2012 nexus opinions. 

Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been alleged.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II. Procedural Due Process

A. Compliance with Board's Remand Directives

As noted above, the Board remanded these claims in October 2007 and September 2011 for further development.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the Board's October 2007 and September 2011 remand directives to send proper notice under the VCAA, obtain outstanding VA treatment records dating from 2007 forward from the Jackson, Mississippi and Biloxi, Mississippi VA Medical Centers (VAMC's), provide adequate VA examinations, and readjudicate the claims have been satisfied, as shown in the above discussion.  Accordingly, there has been substantial compliance with the Board's remand directives.  See id.

B. Compliance with Hearing Officer's Duties under Bryant

As noted above, the Veteran testified at an October 2004 hearing before a DRO and at a July 2007 Board hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  

Importantly, the Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

Here, the outstanding issue with respect to the claims on appeal is whether the claimed disabilities were caused or aggravated by chemical exposure from the Veteran's participation in project SHAD or otherwise related to active service.  In other words, the nexus element remains outstanding.  There is also an outstanding issue as to whether the Veteran has any residuals of in-service asbestos exposure.  Even if these issues were not explicitly identified for the Veteran at the October 2004 and July 2007 hearings, this deficiency was not prejudicial.  Specifically, VA has otherwise developed these claims, including obtaining records on the Veteran's behalf and providing VA examinations which directly address the outstanding issues, as discussed above with regard to VA's duty to assist under the VCAA.  Moreover, the Veteran did not raise any new issues pertaining to his claims at the hearing, and there is also no indication that he has any outstanding evidence to submit.  See id. at 499.  

Thus, given the development undertaken by VA, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.

III. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Id.

However, claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in a claim for arthritis or abnormal heart action in a claim for heart disease) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Walker, 708 F.3d at 1338-1339.  Thus, showing a continuity of symptomatology after service is an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation" in claims for certain chronic diseases.  Id. at 1338; see also id. at 1336 (observing that section 3.303(b) provides a "second route by which a veteran can establish service connection for a chronic disease").  A continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. at 1338.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the more relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimed disability is not one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "the 'nexus' requirement of the three-element test" must be satisfied in order to establish entitlement to service connection benefits.  Id.  For example, the Federal Circuit held in Walker that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as it found that the claimant's hearing loss was not among the chronic diseases listed in section 3.309(a)).  Id. at 1336-37, 1340. 

The Veteran argues that his claimed disabilities were caused by exposure to chemicals from participating in Project SHAD.  His service personnel records show that he served on the U.S.S. Fechteler from December 1964 to February 1966.  During this time, it is uncontroverted that this ship served in the Gulf of Tonkin off the waters of Vietnam, and participated in Project SHAD during the period January 11, through February 26, 1965, which involved the crews' exposure to simulated chemical agents that might be used in warfare.  

The preponderance of the competent evidence weighs against a relationship between the Veteran's claimed disabilities and his participation in Project SHAD.  In this regard, a printout is of record from VA's Public Health website, which states that Project 112/Project SHAD, or Shipboard Hazard and Defense, was a series of tests conducted by the Department of Defense between 1962 and 1974.  http://www.publichealth.va.gov/exposures/shad/research.asp.  Service members participated in conducting the tests.  Id.  The purpose was to determine the potential risks to U.S. warships and American forces from chemical and biological warfare agents.  The website further reflects that VA asked the Institute of Medicine of the National Academy of Sciences (NAS), a non-governmental organization, to conduct a study on potential health effects of participation in Project SHAD.  Id.  The Institute of Medicine found no clear evidence that specific long-term health effects are associated with participation in Project SHAD.  Id.  VA is sponsoring a follow-up to the Institute of Medicine study, expected to be available in 2014.  Id.

In the July 2008 VA brain and spinal cord examination, the examiner stated that it was unlikely that exposure to a toxic or hazardous material would cause multiple spondylotic changes and multiple disc disease of the lumbar spine.  Further, in a March 2009 VA examination report, the examiner opined based on a review of the claims file and medical records, as well as a review of information pertaining to Project SHAD, which the examiner noted used methylacetoacetate as an agent, that the Veteran's lumbar spine DJD and left shoulder bursitis were not related to participation in Project SHAD.

In November 2011, the Veteran underwent VA examinations in connection with these claims.  In the November 2012 addendum, a VA physician reviewed the November 2011 VA examination reports and the claims file, and opined that the Veteran's claimed disabilities were less likely than not incurred in or aggravated by an in-service disease, injury, or event, including methylacetoacetate from participating in Project SHAD, because there was no evidence that they manifested during active service. 

The Board has considered the Veteran's contention that the disabilities at issue are related to chemical exposure from participating in Project SHAD.  However, his contention is outweighed by the findings of NAS's Institute of Medicine and the opinions of the VA medical professionals discussed above.  In this regard, as observed by the Federal Circuit, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id. (affirming the Court's finding that the Board did not improperly discount the probative value of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno, 6 Vet. App. at 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

Here, whether the Veteran's claimed disabilities are related to chemical exposure from participating in Project SHAD is a determination that is too complex from a medical and scientific standpoint to be made based on lay observation alone.  Indeed, it is based on this very complexity that the Institute of Medicine is conducting studies on any potential health effects associated with participating in Project SHAD.  Thus, the Veteran's unsupported contention that his lumbar disc disease, left shoulder bursitis, sinus disorder, and pressure on the brain with headaches and dizziness are related to participating in Project SHAD carries little weight and is outweighed by the findings of the Institute of Medicine based on actual studies and the opinions of the VA medical professionals discussed above, who possess greater medical expertise than the Veteran.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; King, 700 F.3d at 1345; Layno, 6 Vet. App. at 469. 

Accordingly, service connection for the Veteran's claimed disabilities may not be established based on his participation in Project SHAD.

The Board has considered whether service connection may be established on any other basis.  With regard to DJD of the lumbar spine, because osteoarthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

Service connection for DJD of the lumbar spine may also be eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for osteoarthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Here, there is no evidence that the Veteran's lumbar disc disease manifested during service or for at least several years thereafter, and the Veteran does not contend otherwise.  The January 1969 separation examination report shows that the Veteran's spine was clinically evaluated as normal.  The November 2012 VA physician also opined that the Veteran's lumbar DJD was not related to service as it did not manifest during that time.  Accordingly, based on the November 2012 VA opinion and the lack of evidence of acute or chronic manifestations of a lumbar spine disorder during active service or any other disease, injury, or event relevant to the Veteran's lumbar spine DJD, the preponderance of the evidence weighs against a relationship to service.  Therefore, service connection may not be established on a direct basis.  See 38 C.F.R. § 3.303.  Further, service connection may not be established on a presumptive basis, as there is no evidence supporting a finding that DJD of the lumbar spine manifested within one year of service separation.  See 38 C.F.R. §§ 3.307, 3.309. 

With regard to bursitis of the left shoulder, the service treatment records do not show complaints or findings with regard to the left shoulder, and the January 1969 separation examination report shows that the Veteran's left shoulder was evaluated as normal.  The Veteran does not argue and there is no evidence otherwise suggesting that his left shoulder bursitis manifested until many years after separation from service.  Moreover, the November 2012 VA physician opined that the Veteran's left shoulder bursitis was not related to any in-service disease, injury, or event as it did not manifest during active service.  Accordingly, based on the November 2012 VA opinion and the lack of evidence of acute or chronic manifestations of a left shoulder disorder during active service or any other disease, injury, or event relevant to the Veteran's left shoulder bursitis, the preponderance of the evidence weighs against a relationship to service.  Therefore, service connection may not be established as the second and third Shedden elements are not satisfied.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67. 

With regard to the Veteran's sinus disorder, the service treatment records do not show complaints or findings with regard to the sinuses, and the January 1969 


separation examination report shows that the Veteran's sinuses were evaluated as normal.  The Veteran does not argue and there is no evidence otherwise suggesting that a sinus disorder manifested during active service or until many years later.  Moreover, the November 2012 VA physician opined that the Veteran's sinus disorder would not be related to any "self limited minor cold illness" during service.  In other words, the examiner found that the Veteran's sinus disorder was not etiologically related to acute colds during service which may have involved sinus issues but resolved prior to separation.  Accordingly, based on the November 2012 VA opinion and the lack of evidence of acute or chronic manifestations of a sinus disorder during active service or any other disease, injury, or event relevant to the incurrence or aggravation of the Veteran's sinus disorder, the preponderance of the evidence weighs against a relationship to service.  Therefore, service connection may not be established.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

With regard to the Veteran's pressure on the brain with headaches and dizzy spells, the service treatment records do not show findings of a brain or neurologic disorder, and the January 1969 separation examination report shows that the Veteran's head and neurologic system were evaluated as normal.  The Veteran does not argue and there is no evidence otherwise suggesting that this disorder manifested during active service or until many years later.  Indeed, at a September 2003 VA general examination, the Veteran reported having dizziness for the last twenty years, which would be since 1983 and thus many years after separation from service.  Moreover, a July 2008 VA examination report reflects that the Veteran's dizziness may be related to nonservice-connected cervical cord spinal compression.  Accordingly, based on the November 2012 VA opinion and the lack of evidence of acute or chronic manifestations of brain or neurologic disorder during active service or any other disease, injury, or event relevant to the incurrence or aggravation of such a disorder, the preponderance of the evidence weighs against a relationship to service.  Therefore, service connection may not be established on a direct basis.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

The Veteran also argues that pressure on the brain with headaches and dizziness may be related to DJD of the spine.  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Here, service connection may not be granted on a secondary basis as a matter of law as service connection has not been established for the Veteran's spine disorders.  See id.  

Finally, with regard to the Veteran's claim for residuals of asbestos exposure, he has not identified any diseases or disabilities that may be associated with such exposure.  Moreover, the November 2012 VA physician opined that it was less likely than not that the Veteran had residuals of asbestos exposure as all chest x-rays during active service, including at separation, were normal.  There is no evidence of record showing that asbestos fibers in the lungs have been detected, that the Veteran has asbestosis, or that the Veteran has any other disease or injury associated with asbestos exposure.  Accordingly, service connection may not be established for asbestos exposure in the absence of a current disability related to such exposure.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Shedden, 381 F.3d at 1166-67 (holding, in pertinent part, that service connection requires evidence of a current disability and a nexus between that disability and a disease, injury, or event during service).

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for DJD of the lumbar spine, left shoulder bursitis, a sinus disorder, pressure on the brain with headaches and dizziness, and residuals of asbestos exposure, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as associated with participation in Project SHAD is denied.

Entitlement to service connection for bursitis of the left shoulder, to include as associated with participation in Project SHAD is denied.

Entitlement to service connection for mucous retention cyst of the right maxillary sinus, to include as associated with participation in Project SHAD is denied. 

Entitlement to service connection for pressure on the brain with headaches and dizzy spells, to include as associated with participation in Project SHAD is denied. 

Entitlement to service connection for residuals of asbestos exposure is denied. 



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


